DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed on August 26, 2022, claims 1-5 and 8 are amended and claim 7 is cancelled. Claims 1-6 and 8 are pending.

Response to Arguments
Applicant’s arguments and discussion, see Remarks, filed August 26, 2022, with respect to the drawing and the specification have been fully considered and are persuasive in view of the amendment.  The objections of the drawings and specification has been withdrawn. 
Applicant’s discussion, see Remarks, filed August 26, 2022, with respect to the claim objection have been fully considered and are persuasive in view of the amendments.  The objections to the claims have been withdrawn. 
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive in regards to the rejections of claims 2-5 under 35 U.S.C 112(b). The term “substantially” does not appear in the specification however the term “approximately” does. In response to applicants’ arguments on p. 7 that one of ordinary skill in the art would know that the term substantially indicates the range would have a little potential variability, Examiner respectfully disagrees. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  MPEP 716.01(c) II.  See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Examiner notes that the specification does not guide one of ordinary skill as to how the term “approximately” or “substantially” is to be interpreted, and using it in reference to a range renders the range unclear as the meets and bounds of the range would be unclear. It raises the question of how does one of ordinary skill know what the range encompasses.  See MPEP 2173.05(b) I. Therefore, the rejection of claims 2-5 under 35 U.S.C 112(b) is maintained.
 Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments on p. 9 where applicant states that Engler (US 20130261496 A1; previously cited) does not teach a scanner for producing a digital image of a foot, Examiner respectfully disagrees. Examiner would like to point that the broadest reasonable interpretation of the claim terminology and limitation “a scanner for scanning a bottom of a user’s foot, said scanner producing a digital image thereof” would encompass the temperature sensors taught by Engler in paragraph [0042]-[0043]. The temperature sensors are positioned on a printed circuit board which takes an image as a thermogram of a foot (see paragraph 0065-0066) in which a thermogram is a visual display of data in the form of an image (see paragraph 0092).  
Applicant's arguments filed August 26, 2022 have been fully considered but they are moot due to the currently presented amendments, which requires new art to be used to address the amendments. New art, Stuart (US 20170116725 A1) and Xiao (US 20080077019 A1), has been found to address applicants’ amendments, please see the rejections below.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Regarding claim 1, the “said multi-layers” should be the “said at least two multi-layers” for consistency with its antecedent.
Regarding claim 6, the label (currently amended) is present however nothing has been amended in the claims. Examiner suggests correction to (original).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the meets and bounds of the range is. For the purposes of examination, the range will be interpreted to be between 60-70°F.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the meets and bounds of the range is. For the purposes of examination, the range will be interpreted to be between 74-80°F.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the meets and bounds of the range is. For the purposes of examination, the range will be interpreted to be 82°F.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” does not appear in the specification which makes it unclear what the meets and bounds of the range is. For the purposes of examination, the range will be interpreted to be 88°F.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kantro (US 20080214962 A1; previously cited) in view of Engler (US 20130261496 A1; previously cited) and Stuart (US 20170116725 A1) and Xiao (US 20080077019 A1).

With respect to claim 1, Kantro discloses
An arrangement for monitoring a plantar temperature of a foot (see Abstract, a console for measuring plantar foot pressure capable of measuring plantar temperature of the foot; see paragraph 0029-0030 and Fig. 3-4, the console is shown), said arrangement comprising:
	a device (see Abstract, a support case) for at home use (intended use, the support case is capable of being used at home) having a platform (see paragraph 0048, frame), said platform having at least two multi-layer temperature sensitive pads (see paragraph 0048, two thermographic sensing surfaces on the top surface of the frame which are constructed as pads; and see paragraph 0031-0034 and Table 1, the pads are multi-layered) that measure the temperature of a sole of a user’s feet (see paragraph 0048, a thermal image of the plantar surfaces of both feet is presented which corresponds to the temperature), said multi-layers of said temperature sensitive pads providing an overall plantar foot temperature profile for said user’s feet (see paragraph 0048, a full field thermal image is a temperature profile of the temperature of the bottom of the feet);
	[…]; and
	[…],
	[…],
	[…].
	Kantro does not disclose said platform also having a scanner for scanning a bottom of a user’s foot, said scanner producing a digital image thereof; and a printed circuit board for supporting remote connectivity to a mobile application for transmitting said scanned digital image of said user’s feet to said mobile application for storage and delivery to a physician, said arrangement further comprising: said mobile application on an electronic device of said user, wherein said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including at least one question and prompt indicating, upon detection of a hot spot on their foot, to scan said digital image of said bottom of said user’s foot, and wherein said mobile application is configured to transmit data including said scanned images of said user’s foot to a physician.
	Engler teaches a scanner for scanning (see paragraph 0007, temperature sensor for generating data values) a bottom of a user’s foot (see paragraph 0007, patients feet), said scanner producing a digital image thereof (see paragraph 0007, a thermogram is forms of the sole of the feet from the temperature data which is an image; see paragraph 0076, a thermograph image; and see paragraph 0092, an image of the foot); and a printed circuit board (see paragraph 0049, a motherboard is part of the platform where the motherboard contains circuits and microprocessors and is known to be a printed circuit board) for supporting remote connectivity (see paragraph 0050, motherboard has a communication interface to connect to a larger network such as the Internet) to a mobile application (see paragraph 0052, a remote computing device) for transmitting said scanned digital image of said user’s feet to said mobile application for storage (see paragraph 0053, motherboard controls the acquisition of temperature and other data for storage in a data storage device) and delivery to a physician (see paragraph 0054, a server output interface forwards the processed data to a provider or to a user via a phone), said arrangement further comprising said mobile application on an electronic device of said user (see paragraph 0053, the processed data can be sent to a provider or to a user via a phone as a text alert), wherein said mobile application is configured to transmit data including said scanned images of said user’s foot to a physician (see paragraph 0053, the processed data can be sent to a provider via a phone as a text alert).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement disclosed by Kantro with the teachings of Engler by adding a scanner, a printed circuit board and a mobile application  because it would have resulted in the predictable result of forming a thermogram and transmitting it to a device to permit patients or healthcare provides to analyze a patient’s foot and intervene earlier to reduce serious complications (Engler: see paragraph 0032).
	Kantro and Engler both do not teach said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including at least one question and prompt indicating, upon detection of a hot spot on their foot, to scan said digital image of said bottom of said user’s foot.
	Stuart teaches a series of prompts to said user, including at least one prompt indicating, upon detection of a hot spot on their foot, to scan said digital image of said bottom of said user’s food (see paragraph 0131, once a predetermined condition, in this case it could be a hot spot on a foot, is met a prompt to a user can be sent to initiate the capture of an image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kantro and Engler with the teachings of Stuart by adding capabilities to the mobile application because it would have resulted in the predictable result of providing prompts to a user on taking an image (Stuart: see paragraph 0130-0131) of a user’s foot to analyze temperatures (Stuart: see paragraph 0132) and because it would be beneficial to prompt use when a system is ready for use (Stuart: see paragraph 0130, when data meets a predetermined condition meaning when a system is ready, a user can be prompted to initiate a measurement in order to use).
	Kantro, Enger and Stuart do not teach a series of diagnostic questions.
	Xiao teaches a series of diagnostic questions (see paragraph 0125, patient data is recorded via questionnaires that include information about symptoms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile application taught by Kantro, Engler and Stuart with the teachings of Xiao to include a series of diagnostics questions because it would have resulted in the predictable result allowing a user to enter their information to a interface for a medical record (Xiao: see paragraph 0125) to assist in diagnosis by providing information (Xiao: see paragraph 0115).  

With respect to claim 2, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a layer of chiral nematic liquid crystal (see paragraph 0035, the first layer is composed of chiral nematic liquid crystal) configured to obtain a clear thermal image in the range of substantially 60-70°F (see paragraph 0035, obtain a clear thermal image in lower temperature environments of approximately 60-70°F).

With respect to claim 3, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a cholesteric layer (see paragraph 0032, two cholesteric liquid crystal layer) configured to obtain a clear thermal image in the range of substantially 74-80°F (see paragraph 0036, the second layer which is the cholesteric liquid crystal layer obtains a clear thermal image in the midrange of approximately 74-80°F).

With respect to claim 4, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a cholesteric layer (see paragraph 0032, two cholesteric liquid crystal layer)  configured to obtain a clear thermal image in the range of substantially 82°F (see paragraph 0036, the third layer which is the second cholesteric liquid crystal layer obtains a clear thermal image at 82°F as that is determined to be the average foot temperature).

With respect to claim 5, all limitations of claim 1 apply in which a modified Kantro further teaches
said at least two temperature sensor pads (see abstract, at least two temperature sensitive pads; and see paragraph 0031, the pads) include a leuco dye layer (see paragraph 0038, the fourth layer consists of a lueco dye) configured to obtain a clear thermal image in the range of substantially 88°F (see paragraph 0038, obtains a clear thermal image at approximately 88 °F as the high risk temperature for inflammation is between 88°F-90°F).

With respect to claim 6, all limitations of claim 1 apply in which a modified Engler further teaches said scanner is a wireless scanner (see paragraph 0050, the motherboard is connected to a printed circuit board which is connected to a larger network such as the Internet) connected with a printed circuit board (see paragraph 0046, each temperature sensor has an associated heat conducting pad that takes up the substantial space in surface area of the printed circuit board) in said device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kantro in view of Engler and Stuart and Xiao as applied to claim 1 above, and further in view of Fu (US 20190313913 A1; previously cited).

With respect to claim 8, all limitations of claim 1 apply in Kantro, Engler, Stuart and Xiao do not teach said application is further connected to a skin moisture detection device, the results of which are combined with said scanner data to be sent to said physician. 
Fu teaches said application is further connected to a skin moisture detection device (Fu: see paragraph 0098, moisture sensor), the results of which are combined with said scanner data to be sent to said physician.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kantro, Engler, Stuart and Xiao by adding a skin moisture device as taught by Fu because it would have resulted in the predictable result of accounting for reference environmental measurements (Fu: see paragraph 0098) to be sent along with temperatures values to a physician. 

Patent Eligibility
The claims recite an abstract idea in the group of Organizing Human Activity. 
Independent claim 1 recites the following abstract ideas:
wherein said mobile application is configured to provide a series of diagnostic questions and prompts to said user, including at least one question and prompt indicating, upon detection of a hot spot on their foot, to scan said digital image of said bottom of said user’s foot, and 
wherein said mobile application is configured to transmit data including said scanned images of said user’s feet to a physician.
However, “[a]s set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“a device for at home use having a platform, said platform having at least two multi-layer temperature sensitive pads”, “a scanner”, “a printed circuit board” and “a mobile application”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791